Order entered October 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00498-CV

                                 SHARON GAST, Appellant

                                               V.

CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG TINSLEY “TRUSTEE”, 4308 SPRING
 HILL ESTATES “TRUST”, CTT LAND TRUST, GAYLENE ROGERS LONERGAN,
THE LONERGAN LAW FIRM PLLC, DHLC MORTGAGE LLC, ROBERT BARNEY,
         INDIVIDUALLY, CAPITOL TITLE OF TEXAS, LLC, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02870-2014

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       On September 10, 2015, the Court dismissed the appeal for want of prosecution because

the clerk’s record was not filed. The clerk’s record was filed on September 11, 2015 and

appellant filed a motion to reinstate on September 21, 2015.

       On the Court’s own motion, we WITHDRAW this Court’s opinion dated September 10,

2015 and VACATE the judgment of the same date.

       The Court has reviewed the clerk’s record and has a question concerning our jurisdiction

over the appeal. This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and all claims.

       See id.

                   Appellant is appealing the trial court’s April 16, 2015 order granting a motion for

       summary judgment that was filed by four of eleven defendants.1 In the judgment, the trial court

       ordered that appellant take nothing on her claims against the four movant defendants. It appears

       appellant’s claims against the other defendants remain pending.

                   So that this Court can determine its jurisdiction over the appeal, appellant is requested to

       file, by NOVEMBER 2, 2015, a letter brief of no more than three pages explaining how this

       Court has jurisdiction over the appeal. Appellees may file a responsive letter brief of no more

       than three pages within ten days of appellant’s brief. No extension of time will be granted. If

       either party will be relying on information not in the record before this Court, that party must

       obtain a supplemental clerk’s record from the trial court containing that information.

                   After we have received briefs regarding the jurisdictional issue, we will either: (1)

       dismiss the appeal for want of jurisdiction; or (2) notify the parties by letter that it appears we

       have jurisdiction over the appeal and set a deadline for appellant’s brief on the merits. We

       caution appellant that failure to file a jurisdictional brief by NOVEMBER 2, 2015, may result in

       dismissal of the appeal without further notice.

                   We DENY as moot appellant’s motion to reinstate.

                                                                                      /s/        CAROLYN WRIGHT
                                                                                                 CHIEF JUSTICE




1
    There may be twelve defendants. It is not clear from the record before this Court if Christopher Eddy is a defendant.